Citation Nr: 1424373	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-11 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for epilepsy.

2.  Entitlement to a compensable disability rating for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L. S.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to November 1980, from August 1983 to December 1983, and from February 1986 to August 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge during a March 2014 videoconference hearing.  A transcript is associated with the claims file.

The Board has reviewed the physical and Virtual VA claims files.

The issues of entitlement to a disability rating in excess of 20 percent for epilepsy and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his March 2014 videoconference hearing, the Veteran requested a withdrawal of the appeal for a compensable disability rating for hypertension.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal for a compensable disability rating for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


ORDER

The appeal for a compensable disability rating for hypertension is dismissed.


REMAND

During his March 2014 videoconference hearing, the Veteran and his spouse reported that his seizures have increased in frequency since his February 2012 VA examination.  See Transcript of Record at 3-5.  More contemporaneous medical evidence is therefore needed to determine the current severity of his disability.  

Further, in November 2010 the Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which the Board finds to be a timely notice of disagreement (NOD) with a September 2010 rating decision that denied a TDIU.  As the NOD placed the claim in appellate status, it must be remanded to allow the AOJ to issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, the case is REMANDED for the following action:

1. First, send the Veteran an SOC regarding his claim for entitlement to a TDIU.  Inform the Veteran of what is required to perfect the appeal.  If the Veteran then perfects an appeal, return the issue to the Board. 

2. Second, obtain any outstanding treatment records, including from VA, Dr. Colon, Dr. Rebecca, Metroplex, and Seton Medical Center dated since October 2008.

3. Third, schedule the Veteran for an examination by a neurologist to determine the current severity of his service-connected epilepsy.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already of record.  The examiner MUST consider the Veteran's and his spouse's testimony during the Veteran's March 2014 videoconference hearing that he had two major seizures in February and December of 2013, regularly had at least two minor seizures a day every day that lasted for one minute, and is unable to safely drive due to his seizures.  See Transcript of Record at 3-6.

4. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


